Citation Nr: 0327469	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  95-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to a right knee disorder.

3.  Entitlement to service connection for residuals of a left 
shoulder injury.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of left ulnar and radius fractures.

5.  Entitlement to a compensable rating for left neck scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to December 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1994 rating decision by the Oakland, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran requested a personal hearing before a local hearing 
officer by correspondence dated in September 1994 and 
February 1995, but withdrew his request by correspondence 
dated in March 1995.

The appellate record shows the veteran failed to submit a VA 
Form 9 subsequent to a December 1, 1995, statement of the 
case as to the issues of entitlement to a rating in excess of 
20 percent for residuals of left ulnar and radius fractures 
and entitlement to a compensable rating for left neck scars.  
The Board finds, however, that his August 1996 correspondence 
was sufficient to perfect his appeal as to these issues 
because it was received within one of year of his notice of 
the April 1994 rating action as to these matters.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  It is 
significant to note that the RO's April 28, 1994, 
correspondence erroneously referred to the denial of service 
connection for these matters and did not inform the veteran 
that his increased rating claims had been denied.  Therefore, 
the veteran's actual notice of the April 1994 increased 
rating determinations was provided by the December 1, 1995, 
statement of the case.

In correspondence dated in July 2002 the veteran, in essence, 
requested a copy of his records and in correspondence dated 
in March 2003 his service representative requested a re-
evaluation of all of his service-connected disabilities.  A 
review of the subsequent record indicates no action has been 
taken on these requests.  These matters are referred to the 
RO for appropriate action.

REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although the appellant 
was notified of applicable VCAA regulations in a July 2002 
supplemental statement of the case, a review of the record 
shows he has not been adequately notified of the VCAA and how 
it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

In this case, the veteran has reported that service 
department treatment records pertinent to his claims are not 
of record.  Although the record shows several attempts were 
made to obtain the veteran's complete service medical 
records, no specific action has apparently been taken to 
search for treatment records related to re-injury of his 
right knee during officer candidate training in 1967 at 
alternate records depositories (e.g., hospital records and 
among service personnel records).  The Board also notes that 
records show the veteran failed to report or cancelled 
scheduled VA examinations pertinent to the issues on appeal 
in September 1996, February 1998, March 1998, April 1998, 
July 2001, and February 2002.  In correspondence dated in 
August 1996 and July 2002 he, in essence, expressed refusal 
to report for VA examinations.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court, however, has 
also held that VA's "duty to assist is not always a one-way 
street" and that, if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  The veteran has not previously been 
notified of the consequences of a failure to report for 
examinations scheduled in conjunction with his claims.  
Therefore, the Board finds the veteran should be afforded 
another opportunity to attend a VA examination, with the 
understanding that failure to attend the examination without 
good cause shall result in the denial of his increased rating 
claims and may adversely affect his other claims for service 
connection.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claims, what the 
evidence now shows, what evidence he is 
to provide, and what evidence VA will 
attempt to obtain.  He should be notified 
that notwithstanding any previous 
notifications, a year is afforded for 
response to VCAA notice.

2.  The RO should request a search by the 
appropriate service department sources 
for any available treatment records 
related to the veteran's re-injury of a 
pre-existing right knee disorder during 
officer candidate training at Fort 
Belvoir, Virginia, (in correspondence 
dated in September 1994 he reported he 
believed the injury occurred in February 
1967 and in correspondence dated in March 
1995 he reported his belief that the 
injury occurred on approximately 
October 15, 1967).  

3.  The RO should notify the veteran of 
the provisions of 38 C.F.R. § 3.655 and 
of the consequences for failure to report 
without good cause for a scheduled VA 
examination in regard to service 
connection and increased rating claims.  
The RO should request that the veteran 
respond if he is willing to participate 
by reporting for VA examination.  All 
reasonable efforts to accommodate the 
veteran should be considered.  

4.  If, and only if, the veteran 
indicates he will report, he should be 
scheduled for a VA examination by an 
orthopedic specialist for opinions as to 
the nature and severity of his service-
connected residuals of left ulnar and 
radius fractures and left neck scars and 
whether it is as likely as not that he 
has residuals of right knee and/or left 
shoulder injuries and a low back disorder 
that were incurred in or aggravated by 
active service.  The examiner should 
address whether the evidence shows that 
during service there was a chronic 
increase in severity of the veteran's 
pre-service right knee disorder, and 
should provide opinions as to the 
etiology of any present low back or left 
shoulder disorders.  The examination 
should include appropriate range of 
motion studies, including pronation and 
supination of the left forearm, X-ray 
examinations, and any additional tests or 
studies deemed necessary for adequate 
opinions.  The left neck scars must be 
described in detail with appropriate 
measurements and reference to any contour 
distortions, adherence to underlying 
tissue, pigmentation changes, textural 
abnormalities, absence of underlying soft 
tissue, or areas of induration or 
inflexibility.  The examiner should 
indicate if the scars are moderately or 
severely disfiguring or are exceptionally 
repugnant.  Unretouched color photographs 
of the left neck scars should be 
provided.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations including 
the old and new schedular criteria for 
rating skin disabilities.  The RO must 
consider the claims under the provisions 
of 38 C.F.R. § 3.655 or 38 C.F.R. § 3.158 
should the veteran fail to report to a 
scheduled VA examination without good 
cause or should he express an 
unwillingness to report for VA 
examination or provide requested 
evidence.  If the benefits sought remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claims, and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


